internal_revenue_service department of the treasury index no washington dc cid number release date person to contact identifying number telephone number refer reply to cc dom it a - plr-109585-99 date date legend d f p country a dear this is in response to a ruling_request dated date submitted on behalf of d regarding whether certain income earned by its foreign_subsidiary f is described in sec_165 of the internal_revenue_code the following facts have been represented d is a second-tier_subsidiary within an affiliated_group that files a consolidated_return p the common parent is primarily a holding_company d grants franchises permitting the operation of vehicle rental businesses it licenses trade names and other intangibles to franchisees and also provides an array of services in connection with the franchises including advertising reservations and assistance in procuring and maintaining a fleet of vehicles f is a wholly-owned country a subsidiary of d it does not conduct business in the united_states and is not a united_states taxpayer pursuant to an agreement with d f holds a master license to operate vehicle rental businesses in country a f engages in such business directly at various locations within country a but also enters into sublicenses with country a franchisees f has operated at a loss for a number of years and is insolvent on a fair_market_value basis for purposes of this ruling we assume that stock in f is worthless plr-109585-99 this ruling_request concerns certain categories of income earned by f the first is rent from short-term vehicle rentals to customers as noted f itself engages in the vehicle rental business at certain country a locations accordingly it rents vehicles to customers f performs a number of services incident to these arrangements including providing for maintenance and repair of the rented vehicles the second category of income is rent from longer-term leases to country a franchisees f assists the franchisees in assembling fleets of vehicles for rental it purchases vehicles in relatively large quantities and under relatively favorable terms and provides these vehicles to its franchisees under lease agreements these leases entail various services by f including assistance in obtaining maintenance and repair work for the vehicles f also coordinates the reassignment of vehicles among locations to ensure that each location has an appropriate mix of vehicles the third category of income is fees paid_by the country a franchisees franchisees pay a license fee administrative fees and advertising fees the latter two types of fees are computed as a percentage of franchisee revenues and are paid monthly the license fee is charged at the inception of the franchise agreement f performs much the same type of services for its franchisees as are performed by d for its domestic franchisees ie advertising reservations and assistance in procuring and maintaining a fleet of vehicles f also consults with country a franchisees regarding business methods your request asks that we rule that the foregoing categories of income are not described in code sec_165 code sec_165 provides that if any security which is a capital_asset becomes worthless during the taxable_year the loss resulting therefrom shall be treated as a loss from the sale_or_exchange on the last day of the taxable_year of a capital_asset code sec_165 provides that for purposes of sec_165 any security in a corporation affiliated with a taxpayer which is a domestic_corporation shall not be treated as a capital_asset code sec_165 also sets forth requirements a subsidiary must satisfy in order to be considered affiliated with the taxpayer paragraph a requires that stock possessing at least percent of the voting power of all classes of stock and at least percent of each class of nonvoting_stock be owned directly by the taxpayer paragraph b of code sec_165 requires that more than percent of the aggregate of the gross_receipts for all taxable years be from sources other than royalties rents except rents derived from rental of properties to employees of the corporation in the ordinary course of its operating business dividends interest except plr-109585-99 interest received on deferred purchase_price of operating_assets sold annuities and gains from sales or exchanges of stocks and securities sec_1_165-5 of the income_tax regulations further provides that a corporation will be considered affiliated with the taxpayer only if none of the stock of such corporation was acquired by the taxpayer solely for the purpose of converting a capital_loss sustained by reason of the worthlessness of any such stock into an ordinary_loss under code sec_165 sec_1_165-5 of the regulations provides that if any security which is not a capital_asset becomes wholly worthless during the taxable_year the loss resulting therefrom may be deducted under sec_165 as an ordinary_loss legislative_history indicates that congress enacted the predecessor of code sec_165 and permitted an ordinary_loss deduction for worthless_stock of an affiliated subsidiary in order to approximate the federal_income_tax treatment given to an affiliated_group with an unprofitable subsidiary such a parent and subsidiary_corporation may file consolidated_returns and to this extent the corporate entity is ignored thus the losses of the one may be offset against the income of the other it is deemed desirable and equitable therefore to allow the parent_corporation to take in full the losses attributable to the complete worthlessness of the investment in the subsidiary s rep no 77th cong 2d sess see also b bittker federal income_taxation of income estates and gifts tax treatment under sec_165 approximates that from operation of subsidiary’s business as a division on the other hand legislative_history also indicates that congress intended to limit an ordinary_loss deduction to circumstances in which the subsidiary is an operating company so that loss on the worthlessness of stock in an investment or holding_company will not qualify for the favorable treatment in the statute was amended to modify the definition of interest and rent regarding the statute’s limitation on passive_income senator davis commented the obvious intention of this limitation was to permit the loss as an ordinary_loss only when the subsidiary was an operating company as opposed to an investment or holding_company cong rec as noted code sec_165 contains a two-part definition of affiliation this ruling_request requires us to apply the second prong of that test we are asked to rule that plr-109585-99 three categories of income earned by f are not described in sec_165 ie that they do not disqualify f from treatment as an affiliated subsidiary the first category of income -- rent from short-term vehicle rentals to customers -- is the subject of revrul_88_65 1988_2_cb_32 there the service concluded that such rent was not described in code sec_165 reasoning that the term rent does not include income from transactions involving the provision of significant services and that in the case of the short-term rentals the significant services included maintenance and repair because the rent f receives from short-term vehicle rentals to customers is essentially the same as that described in the ruling we conclude that it is not described in sec_165 we also conclude that f’s income from longer-term leases of vehicles to company a franchisees is not described in code sec_165 in revrul_76_469 1976_2_cb_252 the service concluded that income from long-term leases of automobiles was not passive_income for purposes of sec_1372 as then in effect because the taxpayer provided various services in connection with the leases such as assistance in selecting the vehicle to be leased installation of special equipment and assistance in procuring maintenance and repair services in this case f performs very similar services for the company a franchisees with whom it enters into long-term leases while the ruling interprets another code provision which imposed a passive_income limitation on s_corporations the ruling is cited in revrul_88_65 in fact revrul_88_65 points out that the statutory language in sec_165 is similar to that found in a number of additional code sections including sec_1244 regarding sec_1244 stock and sec_1362 regarding the passive_income limitation of s_corporations with c_corporation earnings_and_profits in the ruling the service reasons that guidance interpreting those other provisions is relevant in construing sec_165 the third category of income described in the ruling_request -- fees paid_by company a franchisees -- consists of compensation_for various administrative and advertising services as well as compensation_for the use of intangibles such as trade names to the extent f is compensated for services performed the income clearly is not described in code sec_165 moreover the portion of the fees representing compensation_for the use of intangibles should not be considered royalties or any other type of disqualifying passive_income in this regard sec_1_1362-2 of the regulations provides relevant guidance in interpreting essentially identical statutory language see sec_1362 royalties does not include royalties derived in the ordinary course of a trade_or_business of franchising or licensing property royalties received by a corporation are derived in the ordinary course of a trade_or_business of franchising or licensing property only if based on all the facts and circumstances the corporation - i created the property or ii performed significant services or plr-109585-99 incurred substantial costs with respect to the development or marketing of the property the income described in the ruling_request fits within the regulatory exception f in addition to sublicensing trade names and other intangibles performs an array of services such as business consulting that contribute to the value of the licensed intangibles f therefore provides significant services in the development of whatever intangibles are licensed to its franchisees and we conclude that the fees paid_by the company a franchisees are not described in code sec_165 caveats a copy of this letter must be attached to any income_tax return to which it is relevant except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely assistant chief_counsel income_tax accounting by cc district_director chief examination_division cc
